Citation Nr: 1519721	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a respiratory disorder, other than pulmonary tuberculosis, to include COPD and bronchial asthma.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disorder, to include lumbar spine arthritis with spondylolisthesis and sacroiliac weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to November 1945.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared for an April 2015 video conference Board hearing before the undersigned; a transcript of the hearing is of record.

The Board notes that the Veteran's service-connected lumbar spine disability, previously characterized as sacroiliac weakness, was recharacterized as lumbar spine degenerative arthritis with L4-L5 spondylolisthesis in the June 2012 rating decision.  The Board has rephrased the issue above to better encompass all relevant diagnoses of the Veteran's lumbar spine disability.  The Board has also broadened/recharacterized the service connection for COPD issue after reopening in this decision.

The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they contain the transcript of the April 2015 Board hearing and VA treatment records relevant to the issues on appeal.


The issues of entitlement to service connection for COPD and to a rating in excess of 10 percent for a lumbar spine disorder, to include lumbar spine arthritis with spondylolisthesis and sacroiliac weakness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision denied service connection for COPD because the evidence of record did not establish a relationship between the Veteran's COPD and a disease or injury in service.

2.  The evidence received since the unappealed May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied service connection for COPD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and remanding the Veteran's previously denied COPD issue and remanding the remaining issues on appeal, and therefore further consideration of VA's duties to notify and assist is unnecessary at this time.

The claim of entitlement to service connection for COPD was initially denied by a May 2000 rating decision on the grounds that there was no evidence of a relationship between the Veteran's COPD and a disease or injury in service.  The Veteran was notified of the rating decision and his appellate rights by a letter dated May 23, 2000.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the May 2000 rating decision is final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In November 2011, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for COPD.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the May 2000 rating decision includes VA medical opinion reports from July 2006 and June 2012, private and VA treatment records showing that the Veteran has a current diagnosis and receives treatment for COPD, and testimony from the Veteran in which he indicated that he believes his COPD was caused or aggravated by sleeping in cold, damp foxholes or by his service-connected pulmonary tuberculosis with pleurisy.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that the evidence submitted since the May 2000 rating decision (as noted in the previous paragraph), when evaluated cumulatively, sufficiently relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the nexus between the Veteran's COPD to his military service and to service-connected disabilities, including his extensive treatment for tuberculosis and pleurisy during and immediately after separation from service, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for COPD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for COPD is reopened; the appeal is allowed to this extent.



REMAND

The Veteran asserted at his April 2015 Board hearing that he now has symptomatology associated with his service-connected lumbar spine disorder that is significantly worse than that indicated at the April 2012 VA examination.   As the Veteran has asserted that his service-connected disability has become more severe, and it has been over 3 years since the prior examination, the Board finds that a new VA examination of the lumbar spine is needed prior to adjudication of this issue.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the issue of entitlement to service connection for COPD, the Veteran was afforded a VA examination in July 2006, at which the examiner diagnosed the Veteran with status post treatment for pulmonary tuberculosis, COPD, and bronchial asthma, but found that COPD was "not likely related to [his] previous pulmonary tuberculosis during active service."  An additional medical opinion was obtained in June 2012, in which the examiner stated that COPD was less likely than not incurred in or caused by an in-service injury, event, or illness because COPD was most likely related to a history of chronic smoking.

Unfortunately, these opinions are inadequate, as they fail to address whether the Veteran's COPD has been aggravated by his service-connected pulmonary tuberculosis with pleurisy.  The question of aggravation is an integral part of a secondary service connection claim, and the issue must therefore be remanded for this question to be properly addressed.  See 38 C.F.R. § 3.310(b) (2014).

The Veteran's VA treatment records show that he has been receiving medical care for his low back and COPD at the John D. Dingell VA Medical Center in Detroit, Michigan.  As additional, more recent records may provide evidence probative to determining the current severity of the Veteran's lumbar spine disorder, all relevant treatment records dated since March 2012 must be acquired and associated with the claims file.  The Veteran also stated at the April 2015 Board hearing that he continues to receive treatment for his back from the Henry Ford Health System, but so far only records from March 1999, October 2007, and September 2013 have been submitted.  The AOJ must therefore attempt to obtain and review any additional private records relevant to the claims prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the John D. Dingell VA Medical Center in Detroit, Michigan all outstanding, pertinent records of treatment of the Veteran since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Send the Veteran and his representative a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization in order to enable VA to obtain private treatment records from the Henry Ford Health System, as well as any additional outstanding private medical evidence pertaining to the treatment of his service-connected lumbar spine disorder and his COPD.

Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, then the AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.

3.  After completing #1 and #2, schedule the Veteran for a VA respiratory disorders examination to determine the current nature and etiology of his COPD or any other respiratory disorder (excluding pulmonary tuberculosis).  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD or any other respiratory disorder (excluding pulmonary tuberculosis) had its onset during service or was caused or otherwise related to any event in service?  Please discuss any related factors, to include the Veteran's credible lay statements regarding sleeping in cold, damp foxholes during service, his extensive medical history of treatment for tuberculosis and pleurisy during and after separation from service, and any history of smoking.

(b) Is it at least as likely as not that the Veteran's COPD or any other respiratory disorder (excluding pulmonary tuberculosis) was caused by his service-connected pulmonary tuberculosis with pleurisy?  

If the answer to 3(b) is no, then:

(c) Is it at least as likely as not that the Veteran's COPD or any other respiratory disorder (excluding pulmonary tuberculosis) was aggravated (worsened beyond the natural progression) by his service-connected pulmonary tuberculosis with pleurisy?

Please discuss the impact of pulmonary tuberculosis with pleurisy on the current condition of the Veteran's lungs and whether any current residuals of this service-connected disorder exist and can be distinguished from those symptoms which are caused solely by his COPD or asthma.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.  

4.  After completing #1 and #2, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disorder, to include lumbar spine arthritis with spondylolisthesis and sacroiliac weakness.  The entire claims files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail, to include range of motion and evaluation for/of any associated neurological signs/symptoms.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5.  Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

6.  After undertaking any other development necessary, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


